Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Status of the Claims
Claims 1-4, 6-11, 13-18 and 20 are pending. Claims 5, 12 and 19 are cancelled. Claims 1-4, 7-11, and 14-18 have been amended.
Response to Arguments
Applicant’s arguments, filed 04/06/2021, with respect to the 101 rejection has been considered but is not persuasive.
Applicant argues, on page 7, that the amended limitations inextricably tie the claimed invention to both specific hardware that is not part of a generic computer, including a radio-frequency identification tag and a public address system, and the technological environment of a public transit system comprising two or more cars. 
Examine respectfully disagrees. The additional elements of the sensors and the public address system are considered apply it because they are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the sensors are considered extra solution activity and well understood routine and conventional because 
Examiner suggests incorporating the additional elements to provide a greater nexus between the method and integrate the judicial exception into a practical application. 
Applicant’s arguments, filed 04/06/2021, with respect to the 103 rejection have been considered but are moot in light of the amendments. Examiner has updated the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “broadcasting, based on the passenger information and the location of the radio- frequency identification tags, an announcement in at least two cars via a public address system, wherein the announcement is modified based on the passenger information of the passengers associated with the radio-frequency identification tags within one or more cars to remove one or more stops that are not destinations of any passengers within a car.”
The limitation is written using present simple passive tense, which can be used for both action performed in the present or simple statement of fact. Therefore, it is unclear as to whether the announcement is a modified announcement or if it is being modified as it is being broadcasted. 
Examiner suggests amending the claim language to recite, “broadcasting a modified announcement, wherein the modified announcement is based on...” in order to make it clear that the broadcasted announcement is a modified announcement. For the purpose of examination, examiner will interpret the limitation as such.
Furthermore, the beginning of the limitation recites that the announcement is broadcasted in at least two cars. However, the end of the limitation recites that the announcement is modified to remove destination of any passengers within a car. Examiner suggests that the applicant amend the claim to be consistent with the ‘at least two cars’ because it is unclear if this is another car or one the two cars previously mentioned in the claim. 
	The dependent claims do not fix the above identified issues and are rejected based on dependency.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-11, 13-18 and 20 * are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
*Examiner Note:  With respect to claim 15, the specification in par. 0016 recites that a computer readable storage medium is not to be construed as being transitory signals, and is therefore considered statutory.
Step 1
Claims 1-4 and 6-7 are directed to a series of steps, and therefore is a process.
Claims 8-11, 13-14 are directed to a system with multiple components, and claims 15-18 and 20 are directed to a computer program product, and therefore is a machine.
Independent Claims
Step 2A Prong One
Claim 1 is directed to a series of steps to track passenger occupancy on public transit and making announcements and alerts.
Claim 8 and 15 recites a system of components to track passenger occupancy on public transit and making announcements and alerts.
The limitation of Claim 1 recites:
A ... method for tracking occupancy within a public transit system, the method comprising: 
receiving passenger information for a plurality of passengers boarding the public transit system comprising two or more cars; 
tracking the location, ..., of ... the plurality of passengers; and 
broadcasting, based on the passenger information and the location of ..., an announcement in at least two cars via a ..., wherein the announcement is modified based on the passenger information of the passengers ... within one or more cars to remove one or more stops that are not destinations of any passengers within a car. 

The limitations of Claim 8 recites:
...: 
one or more public transit systems comprising two or more cars, ..., ..., ... performing a method comprising: 
receiving passenger information for a plurality of passengers boarding the public transit system comprising two or more cars; 
tracking the location, ..., of ... the plurality of passengers; and 
broadcasting, based on the passenger information and the location ..., an announcement in at least two cars via a public address system, wherein the announcement is modified based on the passenger information of the passengers ... within one or more cars to remove one or more stops that are not destinations of any passengers within a car.  

The limitations of Claim 15 recites:
... a method comprising: 
receiving passenger information for a plurality of passengers boarding the public transit system comprising two or more cars; Page 4 of 9Application No.: 15/885,928Docket No.: POU820160618US01 Reply to Advisory Action dated 03/17/2021 
tracking the location, ..., of ... the plurality of passengers; and 
broadcasting, based on the passenger information and the location ..., an announcement in at least two cars ..., wherein the announcement is modified based on the passenger information of the passengers ... within one or more cars to remove one or more stops that are not destinations of any passengers within a car.


Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Processor (Claim 1)
Radio-frequency identification tags (claims 1, 8 and 15)
Sensors (Claims 1, 8 and 15)
Public address system (Claims 1, 8 and 15)
 A computer system for tracking occupancy within a public transit system, the computer system comprising: one or more public transit systems comprising two or more cars, one or more sensors, one or more radio-frequency identification tags, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (claim 8)
the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor (claim 15)



Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the sensors are also considered well-understood routine and conventional because they are recited at a high level of generality in the specification in par. 0028-0029. The claims are ineligible.

Dependent Claims
Step 2A Prong One
claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 further recite the same abstract ideas recited in Claim 1 and 8 and 15, respectively. They further limit the series of steps/system to make requests for transportation including a destination and identifying service providers who have some degree of association with the destination.
The following limitations discuss displaying a current occupancy:
Claim 2: The method of claim 1, further comprising: 
displaying, based on the passenger information and the tracked location of ...., a current occupancy of each of the two or more cars.
Claim 9: The ... claim 8, further comprising: 
displaying, based on the passenger information and the tracked location of ..., a current occupancy of each of the two or more cars. 
Claim 16: ... of claim 15, further comprising: 
displaying, based on the passenger information and the tracked location of ..., a current occupancy of each of the two or more cars. 
The following limitations discuss modifying passenger information:
Claim 3: The method of claim 1, further comprising: 
modifying the passenger information of the one or more passengers upon the passenger's boarding of the transit system.  
Claim 10: The ... of claim 8, further comprising: 
modifying the passenger information of the one or more passengers upon the passenger's boarding of the transit system.  
Claim 17: The ... of claim 15, further comprising: 
modifying the passenger information of the one or more passengers upon the passenger's boarding of the transit system.  

The following limitations discuss identifying a reserved seat:
Claim 4: The method of claim 1, further comprising: 
identifying a seat within the one or more cars as reserved to a single passenger of the plurality of passengers based on the location of ... the passenger and whether the passenger is seated or standing.  
Claim 11: The ... of claim 8, further comprising: 
identifying a seat within the one or more cars as reserved to a single passenger of the plurality of passengers based on the location of ... the passenger and whether the passenger is seated or standing.  
Claim 18: The ... of claim 15, further comprising; 
identifying a seat within the one or more cars as reserved to a single passenger of the plurality of passengers based on the location of ... the passenger and whether the passenger is seated or standing.  
The following limitations discuss alerting based on passenger information:
Claim 6: The method of claim 1, further comprising: 
alerting, based on the passenger information associated with a passenger within the plurality of passengers is missing, incomplete, or erroneous, one or more human operators to the location of the passenger.  
Claim 13: The ... of claim 8, further comprising; 
alerting, based on the passenger information associated one passenger within the plurality of passengers is missing, incomplete, or erroneous, one or more human operators to the location of the passenger.  
Claim 20: The ... product of claim 15, further comprising: 
alerting, based on the passenger information associated with a passenger within the plurality of passengers is missing, incomplete, or erroneous, one or more human operators to the location of the passenger.
The following limitations discuss reserved seat status:
Claim 7: The method of claim 4, wherein the reserved seat loses a reserved status based on ... a passenger leaving the car containing the reserved seat, or where the ... passenger leaves the reserved seat for a time period exceeding a threshold.  
Claim 14: The ... of claim 11, wherein the reserved seat loses a reserved status based on a ... passenger leaving the car containing the reserved seat, or where the ... passenger leaves the reserved seat for a time period exceeding a threshold.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as keeping track of passengers aboard public transit and making announcements and alerting a conductor. The recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.

Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Radio-frequency identification tags (claims 2, 4, 7, 9, 11, 14, 16, and 18)
Computer system (claims 9-14)
Computer program product (claims 16-20)


Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component and field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the sensors are also considered well-understood routine and conventional because they are recited at a high level of generality in the specification in par. 0028-0029.  The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gaikwad (US 2011/0082714 A1) and in further view of Chiu (US 2014/0357261 A1) and in further view of Cioffi (US 2015/0330787).

Claim 1 recites: A processor-implemented method for tracking occupancy within a public transit system, the method comprising: 
receiving passenger information for each of a plurality of passengers boarding the public transit system comprising two or more cars (Gaikwad, Par. 0016-0018 and 0021 Fig. 1A); 
tracking the location, using one or more sensors, of one or more radio-frequency identification tags associated with the plurality of passengers (Gaikwad, Par. 0017-0018 and 0024-0025); and 

broadcasting, based on the passenger information and the location of the radio- frequency identification tags, an announcement in at least two cars via a public address system, (Gaikwad, Par. 0017 and 0025-0026 and 0028)(Chiu, Par. 0036 and 0045-0048). 

Gaikwad, in Fig. 1A, shows a system for two or more railcars 107 (i.e. comprising two or more cars). Gaikwad, in par. 0016-0018 and 0021 and Fig. 1A, teaches that a computer system receives passenger information from RFID tickets such as passenger identification, seat number and waitlist number from a plurality of train cars. Gaikwad, in par. 0017-0018 and 0024-0025, teaches that the system collects data at RFID readers to ascertain the number of passengers located in a car or particular 
Gaikwad, in Par. 0017, teaches a display screen to communicate seating allocation information. Gaikwad, in par. 0025-0026 and 0028, teaches that based on the seating information and location of boarding of a passenger, the screen will show that a passenger needs to go a certain car. The seating info can be displayed specific to a train car or include information of other cars (e.g. plurality of cars) (i.e. announcement in a plurality of cars that is tailored based on passenger information and the location of each passenger).
However, it does not explicitly teach that the broadcast is made using a public address system.
Chiu, in par. 0036 and 0045-0048, teaches that a public address system is used to make announcements to users in a train based on their respective trip details.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the announcement system of Gaikwad to include a public address system, as taught by Chiu, in order to provide allow people in need to hear the information (Chiu, Par. 0047). 

wherein the announcement is modified based on the passenger information of the passengers associated with the radio-frequency identification tags within one or more cars to remove one or more stops that are not destinations of any passengers within a car. (Gaikwad, Par. 0026 and 0028) (Cioffi, par. 0124-0126 and Fig. 7A and par. 0056)

While Gaikwad, as cited and explained above, teaches customized/personalized announcements (regarding seating) in multiple train cars that are based on passenger information and location of RFID tag (i.e. announcement modified based on passenger information of the passengers associated with the 
Cioffi, in Par. 0124-0126 and Fig. 7A and par. 0056, teaches a system of announcements to a traveler who travels through a route with ‘stops’ along the way such as a restroom and a final destination of an airport gate. The restroom and gate are stops/destinations for which announcements are made based on a user’s route. Cioffi, in Par. 0126, teaches that there are other ‘stops’ along the way such as shops and the system can filter/remove these announcements because users do not intend to stop at these potential stops but just want to visit the restroom and gate. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the announcement system of Gaikwad and Chiu to include the function of modifying announcements to remove irrelevant destinations/stops based on user information, as taught by Cioffi, in order to only provide messages that are critical/relevant to the route and to not be bothered by extra announcements especially for those who are blind or have low vision (Chiu, Par. 0126). 

Claim 2 recites: The method of claim 1, further comprising: 
displaying, based on the passenger information and the tracked location of radio- frequency identification tags, a current occupancy of the two or more cars. (Gaikwad, Par. 0017 and Fig 1A and 1B and par. 0026 and 0028)

Gaikwad, in par. 0017 and fig. 1A and 1B, teaches that a display screen communicates seating allocation information (i.e. occupancy) for a plurality of train cars. Gaikwad, in Par. 0028 teaches that displayed seating info includes information of multiple cars. 

Claim 3 recites: The method of claim 1, further comprising: 
modifying the passenger information of the one or more passengers upon the passenger's boarding of the transit system.  (Gaikwad, Par. 0017 and 0022)

Gaikwad, in Par. 0017 teaches that the system updates the allocated seat numbers. Gaikwad, in par. 0022, teaches that there is a prepared list, and that the passenger list is updated once the train begins moving (i.e. modifying passenger information upon boarding).

Claim 4 recites:  The method of claim 1, further comprising:Page 2Application No.: 15/885,928Docket No.: POU820160618US01 Reply to Office Action dated 03/13/2020
identifying a seat within the one or more cars as reserved to a single passenger of the plurality of passengers based on the location of the radio-frequency identification tag associated with passenger and whether the passenger is seated or standing.  (Gaikwad, Par. 0025-0027: identifying that passengers are boarding the correct compartment and are in the correct seat)
	
	Gaikwad, in Par. 0025 and 0026 teaches that the system can identify assigned seats based on where a passenger is and request a passenger to move to the correct compartment. Additionally, Gaikwad, in par. 0027, teaches that the system can determine information of passengers who deboard early and vacate their seat (i.e. no longer seated and now available). 

Claim 6 recites: The method of claim 1, further comprising: 
alerting, based on the passenger information associated with a passenger within the plurality of passengers is missing, incomplete, or erroneous, one or more human operators to the location of the passenger.  (Gaikwad, Par. 0030)



Claim 7 recites: The method of claim 4, wherein the reserved seat loses a reserved status based on the radio frequency identification tag associated with a passenger leaving the car containing the reserved seat, or where the radio frequency identification tag associated with the passenger leaves the reserved seat for a time period exceeding a threshold.  (Gaikwad, Par. 0025 and 0027)

Gaikwad, in par. 0025 and 0027, teaches that the ticket RFID tracking system can determine seating availability of passengers who deboard early and vacate their seat (i.e. no longer seated and now seat is available).

Claim 8 recites: A computer system for tracking occupancy within a public transit system, the computer system comprising: 
one or more public transit systems comprising two or more cars, one or more sensors, one or more radio-frequency identification tags, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
receiving passenger information for a plurality of passengers boarding the public transit system comprising two or more cars; 
tracking the location, using one or more sensors, of one or more radio- frequency identification tags associated with the plurality of passengers; and 
broadcasting, based on the passenger information and the location of the radio-frequency identification tags, an announcement in at least two cars via a public address system, wherein the announcement is modified based on the passenger information of the passengers associated with the radio-frequency identification tags within one or more cars to remove one or more stops that are not destinations of any passengers within a car.  

	Claim 8 is substantially similar to claim 1 above. The specific computer components are taught by Gaikwad in Fig.4 and par. 0042.

Claim 9 recites: The computer system of claim 8, further comprising: 
displaying, based on the passenger information and the tracked location of the radio-frequency identification tags, plurality of passengers, a current occupancy of each of the two or more cars. 

Claim 9 is substantially similar to rejected claim 2 above.

Claim 10 recites: The computer system of claim 8, further comprising: 
modifying the passenger information of the one or more passengers upon the passenger's boarding of the transit system.  

Claim 10 is substantially similar to rejected claim 3 above.

Claim 11 recites: The computer system of claim 8, further comprising: 
identifying a seat within the one or more cars as reserved to a single passenger of the plurality of passengers based on the location of the radio frequency identification tag associated with the passenger and whether the passenger is seated or standing.  

Claim 11 is substantially similar to rejected claim 4 above.

Claim 13 recites: The computer system of claim 8, further comprising; 
alerting, based on the passenger information associated one passenger within the plurality of passengers is missing, incomplete, or erroneous, one or more human operators to the location of the passenger.  

Claim 13 is substantially similar to rejected claim 6 above.

Claim 14 recites: The computer system of claim 11, wherein the reserved seat loses a reserved status based on the radio frequency identification tag associated with a passenger leaving the car containing the reserved seat, or where the radio frequency identification tag associated with the passenger leaves the reserved seat for a time period exceeding a threshold.  

	Claim 14 is substantially similar to rejected claim 7 above.

Claim 15 recites: A computer program product for tracking occupancy within a public transit system, the computer program product comprising: 
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving passenger information for a plurality of passengers boarding the public transit system comprising two or more cars; Page 4 of 9Application No.: 15/885,928Docket No.: POU820160618US01 Reply to Advisory Action dated 03/17/2021 
tracking the location, using one or more sensors, of one or more radio- frequency identification tags associated with the plurality of passengers; and 
broadcasting, based on the passenger information and the location of the radio-frequency identification tags, an announcement in at least two cars via a public address system, wherein the announcement is modified based on the passenger information of the passengers associated with the radio-frequency identification tags within one or more cars to remove one or more stops that are not destinations of any passengers within a car.  

Claim 15 is substantially similar to claim 1 above. The specific computer components are taught by Gaikwad in Fig.4 and par. 0042.

Claim 16 recites: The computer program product of claim 15, further comprising: 
displaying, based on the passenger information and the tracked location of the radio- frequency identification tags, a current occupancy of the two or more cars.  

Claim 16 is substantially similar to rejected claim 2 above.

Claim 17 recites: The computer program product of claim 15, further comprising: 
modifying the passenger information of the one or more passengers upon the passenger's boarding of the transit system.  

Claim 17 is substantially similar to rejected claim 3 above.

Claim 18 recites: The computer program product of claim 15, further comprising; 
identifying a seat within the one or more cars as reserved to a single passenger of the plurality of passengers based on the location of the radio-frequency identification tag associated with the passenger and whether the passenger is seated or standing.  

Claim 18 is substantially similar to rejected claim 4 above.

Claim 20 recites: The computer program product of claim 15, further comprising: 
alerting, based on the passenger information associated with a passenger within the plurality of passengers is missing, incomplete, or erroneous, one or more human operators to the location of the passenger.

Claim 20 is substantially similar to rejected claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/GEORGE CHEN/Primary Examiner, Art Unit 3628